Citation Nr: 0020357	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from April 1993 to April 
1997.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for right knee disability in 
October 1997 and the veteran appealed that decision.    


FINDING OF FACT

There is no competent medical evidence of record of current 
chronic right knee disability or of a nexus between such 
claimed chronic right knee disability and any incident of 
service origin, including the right knee symptoms treated in 
service from April 1995 to August 1996.


CONCLUSION OF LAW

The claim for service connection for right knee disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
right knee disability.  In the interest of clarity, the Board 
will provide the factual background, followed by law and 
regulations pertinent to the claim, and then an analysis of 
the claim.  


Factual background

An April 1995 service medical record shows that the veteran 
was felt to have right knee retropatellar syndrome.  A July 
1996 service medical record shows that the veteran was felt 
to have resolving right knee infrapatellar tendinitis.  An 
August 1996 service medical record shows that the veteran 
reported that anterior right knee pain would come and go.  An 
October 1996 service medical record states that the veteran 
had no more right knee pain.  

On service discharge examination in January 1997, the veteran 
did not report having current right knee trouble, and 
clinically, his right knee was normal.  

On VA examination in August 1997, the veteran reported a 
history of right knee tendinitis.  Clinically, the right knee 
seemed to be normal, and no right knee disability was 
diagnosed.  

The veteran disagreed with the RO's October 1997 decision 
denying service connection for right knee disability, stating 
that he currently had pain in "this sore, aching knee."  
Another VA examination was arranged.  

On VA orthopedic examination in June 1998, the medical 
history was reviewed, and the veteran complained of having a 
sharp right knee pain just the night before.  Clinically, his 
knees were symmetrical and there was no atrophy, instability, 
swelling or crepitation of the right knee.  The right knee 
hyperextended five degrees and flexed to 150 degrees.  The 
left thigh appeared to be slightly atrophic.  X-rays of the 
right knee were normal.  The impression was right knee 
arthralgia without any objective evidence of disability.  
["Arthralgia is defined as pain in a joint. See Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1985)"  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).]


Pertinent law and regulations

Service connection

In general, in order to establish service connection, a 
veteran must demonstrate that there is a disability present 
which is the result of disease or injury which was incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Well grounded claim requirements

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (medical and some lay evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence is required).  Caluza v. 
Brown, 7 Vet. App. 498, 535 (1995).

Laypersons without medical training or experience are not 
capable of indicating that a current disability exists or 
that it was caused by their service.  Competent medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza.


Analysis

The second prong of the Caluza well groundedness test, 
service incurrence or aggravation, is arguably met, as the 
veteran was treated for right knee retropatellar pain 
syndrome and tendinitis in service between April 1995 and 
August 1996.  

The first prong of the Caluza well groundedness test, current 
disability, is not met.  As shown by the information 
contained in the factual background section, a chronic right 
knee disability has not been clinically demonstrated 
currently.  Instead, no right knee disability was found on 
service discharge examination and the impression was 
arthralgia (i.e. pain) without objective evidence of 
disability on VA orthopedic examination in June 1998.  The 
Court has held that pain alone, without a diagnosed or 
identifiable malady or condition, does not in and of itself 
constitute a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

The third prong of the Caluza well groundedness test, nexus 
to service, is also not met, as there is no competent medical 
evidence of record of a nexus between any claimed chronic 
right knee disability and any incident of service origin, 
including the right knee problems treated in service.  

The veteran has essentially asserted that he has chronic 
right knee disability which is related to his service.  
However, since he is a layperson, his assertions as to 
matters for which medical expertise is required, such as 
medical diagnosis and etiology of a medical disability, are 
of no probative value and as such, can not serve to well 
ground his claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 5 (1992); Grottveit v. Brown, 5 Vet. App 91, 93 
(1993).


The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded." Chelte v. 
Brown, 10 Vet. App. 268 (1997).  So it is in this case.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran's claim of entitlement to 
service connection for right knee disability is not well 
grounded.  The benefit sought on appeal is accordingly 
denied.

Additional matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  The Court has 
underscored that if the VA volunteers assistance in 
developing facts pertinent to a claim that is not well 
grounded, such action raises "grave questions of due process 
... if there is apparent disparate treatment between 
claimants," between those who have met their initial burden 
of presenting a well grounded claim and those who have not.  
See Grisvois v. Brown, 6 Vet. App. 136, 140 (1994); see also, 
in general, Morton v. West, 12 Vet. App. 477 (1999).  

VA's duty to assist depends upon the particular facts of the 
case, and upon the extent to which VA has advised the 
claimant of the evidence necessary to support a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has held that the obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence which would further the claim.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom.  
Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  In this case, 
VA is not on notice of any known and existing evidence which 
would render the veteran's claim plausible.  

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claim well 
grounded, such as a competent medical opinion from a 
physician which opines that he currently has right knee 
disability which is related to service.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a right knee disability is denied.




		
	Barry F. Bohan
			Member, Board of Veterans' Appeal

 

